I116th CONGRESS1st SessionH. R. 4202IN THE HOUSE OF REPRESENTATIVESAugust 23, 2019Mr. Arrington introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to clarify the officers of U.S. Customs and Border
			 Protection are authorized to conduct asylum interviews, and for other
			 purposes.
	
		1.Short titleThis Act may be cited as the Securing Comprehensive Review in Entry Enforcement Now Act of 2019 or the SCREEN Act of 2019.
		2.Officers of U.S. Customs and Border Protection authorized to conduct asylum interviewsSection 235(b)(1)(E) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(E)) is amended in
			 the matter preceding clause (i), by inserting , including an officer of U.S. Customs and Border Protection, after immigration officer.
		